Citation Nr: 0617694	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation for a right knee disorder, 
status post arthroscopy with degenerative joint disease, 
currently rated as 10 percent disabling.  

2.  Entitlement to an evaluation for left knee disorder, with 
degenerative joint disease, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from July 1983 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Board notes that in June 2005 the veteran timely 
requested Decision Review Officer (DRO) review of his claim 
being appealed, prior to Board adjudication.  A conference 
was held with the DROin August 2005, and report thereof is on 
file, with the DRO then preparing the statement of the case 
issued in August 2005.  In February 2006, the veteran's 
appeal was certified to the Board for appellate review.  

In March 2006, the veteran requested a hearing before the 
Board.  The BVA Ombudsman contacted the veteran by e-mail to 
clarify his request.  The veteran responded that he desired a 
hearing with a DRO at the RO.  However, this request was 
submitted more than 60 days after the RO initially afforded 
notice of the opportunity of DRO review, and hence the 
hearing request is untimely.  See 38 CFR § 3.2600 (2005).

However, under 38 C.F.R. § 20.1304, the veteran and his 
representative are granted a period of 90 days to submit a 
request for a Board hearing following the mailing of notice 
to them that the appeal has been certified to the Board for 
appellate review.  See 38 C.F.R. § 20.1304(a) (2005).  In 
order to satsfy the veteran's request for a hearing on his 
appeal, which is now within the jurisdiction of the Board, we 
have construed the veteran's March 2006 hearing request as 
one for a videoconference hearing at the RO, before a 
Veterans Law Judge.  

Since such hearings are scheduled by the RO, see 38 C.F.R. 
§ 20.704(a)), the Board is remanding the case for that 
purpose.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The veteran should be scheduled for a 
videoconference hearing at the RO, as the 
docket permits.  The RO should notify the 
veteran and his representative of the 
date of such hearing by sending a letter 
of notification to the veteran at his 
address of record, with a copy to his 
representative, the DAV.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


